Citation Nr: 0028224	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  94-15 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to an effective date earlier than April 22, 1992, 
for the award of service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from October 1968 to May 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1994 rating decision which granted 
service connection for PTSD, effective from April 22, 1993.  
In February 2000, an earlier effective date of April 22, 
1992, was assigned.

Initially, in a September 1993 rating decision, the RO denied 
service connection for PTSD, a right knee disability and a 
right shoulder disability, and denied pension benefits.  The 
veteran filed timely notices of disagreement regarding the 
three service connection issues, and statements of the case 
were issued.  In March 1994, following the grant of service 
connection for PTSD, the veteran filed a timely substantive 
appeal regarding the rating and effective date for the award 
of PTSD, as well as the right shoulder and knee issues.  
Ultimately, a 100 percent rating was assigned for the PTSD 
effective from April 22, 1992.  

Regarding the right shoulder and knee issues, the Board notes 
that, at a prehearing conference in July 2000, the veteran's 
representative assured the undersigned Veterans Law Judge 
that the only issue being pursued on appeal was the earlier 
effective date issue.  The transcript of the hearing 
reflects, further, that the service representative, in the 
presence of the veteran, agreed with the Board's 
characterization of the sole issue being pursued as earlier 
effective date.  The Board construes such as withdrawal of 
the issues relating to the right shoulder and knee from 
appellate consideration.  See 38 C.F.R. § 20.204 (1999).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  On April 22, 1993, the RO received the veteran's formal 
claim of service connection for PTSD.  

3.  With the exception of the veteran's current contentions, 
there is no evidence that the veteran ever communicated an 
intent to apply for service connection prior to April 22, 
1993.  



CONCLUSION OF LAW

The criteria for an effective date prior to April 22, 1992, 
for the award of service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 5101, 5107, 5110, 7104 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.114, 3.151, 3.155, 3.400 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an earlier effective date is plausible and capable 
of substantiation, and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  When a veteran submits a 
well-grounded claim, VA must assist him in developing facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a).  The Board 
is satisfied that all relevant evidence has been obtained and 
that no further assistance to the veteran with respect to 
this claim is required to comply with 38 U.S.C.A. § 5107(a).  

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(a).  

The effective date of an award of direct service connection 
is the day following separation from active service or date 
entitlement arose if claim is received within one year after 
separation from service; otherwise, the effective date is the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2).  

On April 22, 1993, the veteran filed his original formal 
claim of service connection for PTSD.  On the application 
form, in response to a query as to whether he had filed a 
claim for any benefit with VA, the veteran checked only those 
boxes relating to hospital or medical care and educational 
assistance.  He left the box marked "disability compensation 
or pension" blank.  As noted hereinabove, in January 1994, 
the RO granted service connection effective from April 22, 
1993.  In February 2000, the RO assigned an effective date of 
April 22, 1992, pursuant to 38 C.F.R. § 3.114(a)(3).

The veteran contends that he is entitled to an earlier 
effective date for the grant of service connection for PTSD.  
He argues, in essence, that he filed an informal claim on 
September 3, 1980, which should be the effective date of the 
award.  

On September 3, 1980, the veteran was seen by a social worker 
at the VA Medical Center in Los Angeles, California.  It was 
noted that he had a problem of chronic irritability, 
preoccupation and depression and that he was applying for 
treatment.  It was recorded that he was self-employed, 
working 10-15 hours a week and that he was able to support 
himself and his wife (reported to be an actress then on 
strike) without trouble.  It was further reported that the 
veteran was in considerable combat in Vietnam and that he had 
symptoms of "delayed stress syndrome including chronic 
irritability, some problems with anger, some insomnia [and] 
excess energy."  The veteran stated that he had written a 
script about Vietnam, but that he was frustrated because no 
one was interested.  He noted that he had thought about 
Vietnam everyday until he saw Apocalypse Now with his family.  
He indicated that watching the movie "relieved the edge."  
The veteran stated that he was upset about the news and 
politics and noted that the younger guys in the neighborhood 
had been asking his advice regarding draft registration.  The 
clinical impression was that of delayed stress syndrome.  His 
symptoms were reported to be hyperalertness, some nightmares 
and memory impairment.  It was noted that he was resentful to 
authority.  At the bottom of the report was the following 
notation:  "Rec:  AC/MHC."  

In an August 1993 statement the veteran wrote that although 
he had suffered with symptoms of PTSD for 24 years, he was 
"never informed" of his right to file a claim.  In other 
statements dated in 1994, as well as at a hearing before the 
RO in March 1994, the veteran asserted that although he had 
the symptoms of PTSD as early as the 1970s, one could not 
file a claim for such disorder at that time.  His 
representative argued during the hearing that the veteran 
would have met the criteria for direct service connection 
[for a psychiatric disorder] had he "filed earlier."  In a 
statement of June 1995, the veteran asserted that he was 
never advised to file a claim in the "1970s" when PTSD was 
first recognized.  

At the time of his June 1995 hearing before the RO, the 
veteran argued that the effective date of the grant of 
service connection should be established as of the date PTSD 
was found, in 1980.  He conceded that he hadn't heard about 
benefits [in 1980] and so hadn't applied until 1993.  

In a statement dated September 14, 1998, a social worker from 
the VA Medical Center in New York stated that she had met 
with the veteran and reviewed the September 3, 1980, medical 
report.  She stated that the veteran had applied for 
treatment for his delayed stress syndrome on September 3, 
1980.  She also stated that the evidence indicated that he 
had the requisite symptoms of the disorder.  Finally, the VA 
social worker stated an opinion that the veteran applied for 
service connection for the disorder on September 3, 1980.  

Similarly, in a statement dated September 28, 1998, a social 
worker from the VA Medical Center in New York stated that she 
had reviewed the September 3, 1980, documents from the West 
Los Angeles VA Medical Center.  She indicated that the 
progress notes stated that he had applied for a service 
connection claim on September 3, 1980, and applied for 
treatment the same date.  

In July 1999, a VA doctor, a Chief of a Compensation and 
Pension Unit, wrote that he was convinced, after interviewing 
the veteran and reviewing his file, that the veteran suffered 
from PTSD on April 11, 1980, and earlier.  

At the time of another RO hearing, in August 1999, and in a 
May 2000 letter, both the veteran and his representative 
asserted that the veteran had filed a claim for compensation 
benefits on September 3, 1980.  The veteran stated that he 
had filled out forms with a social worker, who was then to 
set up a compensation and pension examination.  The 
representative suggested that the veteran's VA Form 21-526, 
purportedly filed in 1980, was either misplaced or lost.  
During the 1999 hearing, and the hearing before the 
undersigned in July 2000, the veteran testified, under oath, 
that he had applied for benefits for PTSD on September 3, 
1980.  During the Board hearing, it was asked why the veteran 
took no action or made no inquiry regarding his claim if, as 
he argued, he did file a claim in 1980.  In response, he 
testified that he did inquire of the RO in Los Angeles and 
"what stood out in his mind" was a response that he had a 
year from the date of his service discharge to file a claim.  
He noted that when he completed the application for VA 
benefits in 1993, he didn't remember filing the earlier 
claim, but has remembered that, and other facts, through 
therapy.  He specifically stated that the social worker 
filled out the claim and he signed it.  He argued that his 
communication, as a psychiatric patient, to a VA social 
worker, of difficulty maintaining employment, coupled with 
delayed stress symptoms, constituted an "intent" to file a 
claim.  

Also of record is a May 2000 VA outpatient note in which the 
physician stated that:  the veteran clearly had a long 
documented history of PTSD; such was found to be present on 
the September 3, 1980 visit; the intake note of that date 
suggested to the doctor that there was a link between 
symptoms at that time and the veteran's Vietnam service; both 
the veteran and the social worker felt the delayed stress 
disorder was likely service connected; whether a claim was 
filed is in dispute, but the veteran's statement that he did 
so was within the range of probability; and the veteran would 
have made more than one visit for treatment.  

The veteran contends that the notation on the September 3, 
1980, report that stated "Rec:  AC/MHC" meant "Received 
applicant's claim-Mental Health Clinic."  

In May 2000, a physician from the West Los Angeles VA Medical 
Center reviewed the notations and stated that the most likely 
interpretation of the acronyms AC and MHC are Ambulatory Care 
and Mental Health Clinic, respectively.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  

The Board has carefully reviewed the entire record in this 
case, which consists of four claims files, including the 
veteran's submissions of voluminous correspondence, copies of 
medical articles relating to the general topic of PTSD and 
delayed stress, letters from a Member of Congress, copies of 
VA's law and regulations highlighted in pertinent portions, 
and copies of opinions of the Court of Appeals for Veterans 
Claims.  With respect to his claim for an earlier effective 
date for the grant of service connection for PTSD, the 
veteran has made three separate arguments.  When he filed his 
1993 claim for service connection, he denied ever having 
filed a claim for compensation benefits in the past.  In 
fact, when he first challenged the effective date of his 
award, he argued that such should be awarded on the basis of 
when the disability was first shown, not when he filed a 
claim, because, when he initially received treatment (in the 
1970s and 1980s) he was unaware of the need to do so.  He 
maintained that he was never informed of his right to file a 
claim.  Thus, he argued that the grant of service connection 
should be on the basis of "facts found," i.e., when it was 
first shown that he had symptoms which were later recognized 
as constituting PTSD.  There are a number of letters 
submitted from the veteran and his representative to this 
effect, as well as testimony presented during the 1994 and 
1995 RO hearings.  

After the September 1980 social worker note was located, the 
veteran asserted that, during the course of this visit, the 
social worker completed a form for VA compensation, which he 
signed.  The veteran and his representative suggest that this 
form was lost or misplaced.  In fact, a thorough search of 
the file does not reflect that such application was ever 
entered into the record, nor have any additional records been 
located, relating to treatment rendered at this time.  

As an alternative to his assertion that a formal claim of 
service connection was filed, the veteran maintains that the 
September 1980 VA social worker's report be considered an 
informal claim, since it both identified the benefit being 
sought and indicated an "intent" to apply for a VA benefit.  

After carefully reviewing the entire record, weighing each 
piece of evidence, and assessing the credibility of the 
statements of the veteran and others, the Board finds that no 
formal claim was filed by the veteran, or a social worker 
acting on his behalf, as a result of his visit to a VA 
facility in September 1980 or thereabouts.  The Board reaches 
this conclusion because it is the one most consistent with 
the record.  As noted above, in 1993 and for at least three 
years after, the veteran denied having filed a claim earlier 
than 1993, or having any knowledge that such could or should 
be done.  The veteran's explanation for these denials, that 
he "forgot" he filed an earlier claim until he had therapy 
is not persuasive.  Equally unpersuasive is the veteran's 
explanation of his failure to follow up on his purported 
"claim."  Furthermore, the opinions of the VA social 
workers and a VA physician, that the veteran did in fact file 
a claim at this time, are simply not supported by the record.  
None of these individuals expressed personal knowledge of the 
events in 1980, nor is any shown to be qualified to render an 
opinion on the adjudication process or procedures that were 
in effect at that time.  The most that can be said is that 
they offered their opinion of the summary of the September 3, 
1980 note; none was able to identify any specific language 
which reflected that a claim had or would be filed.  

With respect to his alternative argument, the veteran alleges 
that the September 3, 1980 note should be construed as an 
"informal" claim.  The Board does not agree.  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  38 C.F.R. § 3.155.  Such informal claims must 
identify the benefit sought.  Id.  

Notwithstanding the opinions expressed in the September 1998 
letters from the New York VA social workers, the statement 
from the VA physician, and the veteran's hearing testimony 
and letters, there is nothing in the September 3, 1980, 
report that would indicate an intent to apply for service 
connection.  Indeed, the report indicated that the veteran 
was specifically seeking treatment, but there is no evidence 
of an intent to seek compensation benefits.  The veteran 
argues that his status as a psychiatric patient seeking VA 
treatment and his difficulty maintaining employment should be 
construed as "intent."  In this regard, it should be noted 
that, although the veteran reported psychiatric symptoms, 
later characterized as those of PTSD, he did not report 
difficulty maintaining employment due to such symptoms.  He 
did note self-employment for 10-15 hours a week and said that 
he was able to support himself and his wife, without any 
trouble.  Such information gives no indication of an intent 
to file for service connection, nor does it appear that the 
social worker so construed it.  Furthermore, the mere 
presence of medical evidence does not establish an intent on 
the part of the veteran to seek service connection for the 
disorder.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).

Regarding the veteran's interpretation of the acronym "Rec:  
AC/MHC," the Board finds more persuasive the explanation by 
the VA physician.  Unlike the veteran, the physician, as a 
medical professional, has the expertise and competence to 
interpret such medical documentation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Finally, the veteran argues that the provisions of 38 C.F.R. 
§ 3.114 mandate the assignment of an effective date of April 
11, 1980.  

Where pension, compensation or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the act or administrative issue.  38 C.F.R. 
§ 3.114(a).  Where pension, compensation or dependency and 
indemnity compensation is awarded or increased pursuant to a 
liberalizing law or VA issue which became effective on or 
after the date of its enactment or issuance, in order for a 
claimant to be eligible for a retroactive payment under the 
provisions of this paragraph the evidence must show that the 
claimant met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law or VA 
issue and that such eligibility existed continuously from 
that date to the date of claim or administrative 
determination or entitlement.  Id.  

If a claim is reviewed at the request of the claimant more 
than one year after the effective date of the law or VA 
issue, benefits may be authorized for a period of one year 
prior to the date of receipt of such request.  38 C.F.R. 
§ 3.114(a)(3).  

The veteran points out that 38 C.F.R. § 3.114 requires that 
the effective date of the award of service connection shall 
be fixed in accordance with the facts found.  He argues that 
the facts show that he had what is now diagnosed as PTSD 
earlier than the liberalizing VA issue; thus, he maintains, 
the effective date should be the effective date of the 
liberalizing VA issue.  The Board, however, has found that 
the veteran, in fact, did not file his original claim until 
April 22, 1993.  That is, the "facts found" provision of 
§ 3.114 includes the determination of the date of claim.  To 
hold otherwise, would render the provisions of 38 C.F.R. 
§ 3.114(a)(1), (2) and (3) meaningless.  See Kokoszka v. 
Belford, 417 U.S. 642, 650 (1974) (when interpreting a 
statute, the court will not look merely to a particular 
clause in which general words may be used, but will take in 
connection with it the whole statute.)  The RO has in fact 
granted an effective date of April 22, 1992, one year earlier 
than the claim under this provision.  

In sum, the Board finds that the veteran did not file a 
formal claim of service connection until April 22, 1993.  
Further, there is no competent evidence in the record, to 
include the veteran's current allegations and testimony, that 
the veteran ever communicated any intent to apply for service 
connection prior to April 22, 1993.  As such, the Board 
concludes that the evidence is against an effective date 
earlier than April 22, 1992, for the award of service 
connection for PTSD.  



ORDER

The claim for an effective date earlier than April 22, 1992, 
for the grant of service connection for PTSD is denied.



		
	N. R. ROBIN
	Veterans Law Judge
	Board of Veterans' Appeals



 


